              Case 3:20-cv-00812-EMC Document 48 Filed 07/01/20 Page 1 of 5




 1   M. Anderson Berry (262879)
     aberry@justice4you.com
 2   Leslie Guillon (222400)
     lguillon@justice4you.com
 3   CLAYEO C. ARNOLD,
     A PROFESSIONAL LAW CORPORATION
 4   865 Howe Avenue
     Sacramento, CA 95825
 5   Telephone: (916) 777-7777
     Facsimile: (916) 924-1829
 6
     JOHN A. YANCHUNIS (Pro Hac Vice)           RACHELE R. BYRD (190634)
 7   jyanchunis@ForThe People.com               byrd@whafh.com
 8   MORGAN & MORGAN                            BRITTANY N. DEJONG (258766)
     COMPLEX LITIGATION GROUP                   dejong@whafh.com
 9   201 N. Franklin St., 7th Floor             WOLF HALDENSTEIN ADLER
     Tampa, FL 33602                             FREEMAN & HERZ LLP
10   Telephone: (813) 223-5505                  750 B Street, Suite 1820
     Facsimile: (813) 223-5402                  San Diego, California
11                                              Telephone: (619) 239-4599
12                                              Facsimile: (619) 234-4599

13
     Attorneys for Plaintiffs
14                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16
     IN RE: HANNA ANDERSSON AND                     Master File No.: 3:20-cv-00812-EMC
17   SALESFORCE.COM DATA BREACH
     LITIGATION
18                                                  STIPULATION AND [PROPOSED]
                                                    ORDER TO STAY PROCEEDINGS
19   This Document Relates To: ALL ACTIONS          FOR 60 DAYS PENDING SETTLEMENT
20

21

22

23

24

25

26

27

28
                                              -1-

                      STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS
                Case 3:20-cv-00812-EMC Document 48 Filed 07/01/20 Page 2 of 5




 1             TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF RECORD:

 2             Pursuant to Civil Local Rule 6-2(a), Plaintiffs Bernadette Barnes, Krista Gill, and Doug

 3   Sumerfield (“Plaintiffs”), and Defendants Hanna Andersson and salesforce.com, inc.

 4   (collectively “Defendants” and, together with Plaintiffs, the “Parties”), hereby stipulate and

 5   agree as follows:

 6             WHEREAS, the Parties have reached an agreement in principle for a settlement in this

 7   action;

 8             WHEREAS, the Parties are continuing the process of finalizing a written settlement

 9   agreement;

10             WHEREAS, the Parties require additional time to finalize a full settlement, and

11   anticipate the process to finalize the settlement will be completed within sixty (60) days;

12             WHEREAS, the deadline for Defendants to answer or otherwise respond to Plaintiffs’

13   Consolidated Amended Class Action Complaint is July 3, 2020 (Dkt. Nos. 42, 46);

14             Whereas, the Parties are scheduled to appear for a Case Management Conference on

15   July 23, 2020 at 9:30 am, with a Joint Case Management Statement due on July 16, 2020 (Dkt.

16   No. 42);

17             Whereas, the Parties believe full settlement is eminent and do not wish to burden the

18   Court with unnecessary proceedings while the settlement process is being completed.

19             NOW THEREFORE, the Parties STIPULATE AND AGREE, by and through their

20   counsel, that the action be stayed for sixty (60) days pending the finalization of the settlement

21   agreement, and that the Case Management Conference scheduled for July 23, 2020 be moved to

22   August 27, 2020, with the Joint Case Management Statement to be filed by August 20, 2020.

23             IT IS SO STIPULATED.

24

25

26

27

28
                                                      -2-

                         STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS
            Case 3:20-cv-00812-EMC Document 48 Filed 07/01/20 Page 3 of 5




 1

 2   DATED: July 1, 2020                     PERKINS COIE LLP
 3
                                             By: /s/ Todd Hinnen
 4                                              Todd Hinnen, Pro Hac Vice
                                                Susan D. Fahringer, Bar No. 162978
 5                                              Nicola Menaldo, Pro Hac Vice
 6                                           Attorneys for Defendant
                                             HANNA ANDERSSON, LLC
 7

 8   DATED: July 1, 2020                     CLAYEO C. ARNOLD, A
                                             PROFESSIONAL LAW CORP., WOLF
 9                                           HALDENSTEIN ADLER FREEMAN &
                                             HERZ LLP, & MORGAN & MORGAN
10                                           COMPLEX LITIGATION GROUP
11
                                             By: /s/ M. Anderson Berry
12                                              M. Anderson Berry, Bar No. 262879
                                                Rachele R. Byrd, Bar No. 190634
13                                              John A. Yanchunis, Pro Hac Vice
14                                           Attorneys for Plaintiffs
15

16   DATED: July 1, 2020                     MORRISON & FOERSTER LLP
17
                                             By: /s/ Mark David McPherson
18                                              Mark David McPherson, Bar No.
                                                307951
19                                              Tiffany Cheung, Bar No. 211497
                                                Michael Burshteyn, Bar No. 295320
20
                                             Attorneys for Defendant
21                                           SALESFORCE.COM, INC.
22

23

24

25

26

27

28
                                           -3-

                   STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS
            Case 3:20-cv-00812-EMC Document 48 Filed 07/01/20 Page 4 of 5




 1                               [PROPOSED] ORDER
 2
          PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4   DATED: __________________          _______________________________________
                                        EDWARD M. CHEN
 5                                      UNITED STATES DISTRICT COURT JUDGE
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -4-

                  STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS
             Case 3:20-cv-00812-EMC Document 48 Filed 07/01/20 Page 5 of 5




 1                                         ECF ATTESTATION
 2

 3           I, M. Anderson Berry, am the ECF User whose ID and password are being used to

 4   file this STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS FOR 60
 5   DAYS PENDING SETTLEMENT. In compliance with Civil Local Rule 5-1(i), I hereby
 6
     attest that all of the signatories listed above have concurred in this filing.
 7

 8   DATED: __07/01/2020_________            ____/s/ M. Anderson Berry___________________
                                                    M. ANDERSON BERRY
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -5-

                      STIPULATION AND [PROPOSED] ORDER TO STAY PROCEEDINGS
